Fourth Court of Appeals
                                San Antonio, Texas
                                    September 29, 2021

                                    No. 04-21-00316-CR

                        EX PARTE MICHAEL THOMAS PAUL

                 From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR1068-W1
                       Honorable Stephanie R. Boyd, Judge Presiding


                                      ORDER

       Appellant’s motion for pro se access to the appellate record is granted. We order the
Clerk of this court to provide appellant access to the appellate record. We further order
appellant’s deadline to file a pro se brief is extended to October 28, 2021.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court